Citation Nr: 1729234	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-35 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran completed active duty military service from May 1958 to October 1980.

This matter originally came to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral lower extremity sciatica (formerly denied as peripheral neuropathy) and assigned 10 percent ratings, effective December 19, 2007. 

The Board remanded the appeal in March 2015 for additional development and included the TDIU issue as part and parcel of the ratings appeal. 

In September 2016, the Board again remanded the TDIU issue to the RO for additional development.  The Board also denied increased disability ratings for sciatic of the right and left lower extremities.  A search of the online docket database on the website of the United States Court of Appeals for Veterans Claims shows that the Veteran did not appeal that portion of the Board's decision.  

In the September 2015 remand, the Board noted that the Veteran had perfected an appeal for the issue of entitlement to service connection for a skin condition.  The Board declined to take jurisdiction of the matter at that time because the due process steps necessary to assume jurisdiction had not yet been completed.  At present, no further action has been taken as to that issue.  In a March 2017 deferred rating decision, the RO explained that a letter needed to be sent to determine what type of Board hearing the Veteran wanted, if any.  That action remains pending at present.  Thus, the Board again defers consideration of that issue until all due process action has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran declined to attend a VA examination previously found necessary by the Board, and the evidence currently of record does not show that he was precluded from more than marginal employment in all types of physical or sedentary employment, which would be consistent with his employment history and educational and vocational attainment, due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.655, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The claim for a TDIU arose from an appeal of the initial disability ratings assigned for sciatica of the lower extremities.  The underlying claim for sciatica was filed in December 2007.  Thus, the period of appellate review now before the Board begins from December 2007.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
 
A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16(a).  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  Id.  

Thus, full consideration must be given to "the effect of combinations of disability," as directed by 38 C.F.R. § 4.15.  Accordingly, the aggregate effect of multiple service-connected disabilities must be addressed.  Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013).  Unlike the percentage ratings in part 4 of title 38 of the Code of Federal Regulations, which are based on the average impairment in earning capacity caused by the service-connected disability, entitlement to TDIU is based on an individual's particular circumstances. 

It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

A personalized and individualized assessment must be made on the basis of the medical and nonmedical evidence.  Todd v. McDonald, 27 Vet. App. 79 (2014).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib, 733 F.3d at 1354.  In doing so, the Board must consider the evidence and expressly state whether the Veteran would be able to obtain or maintain a substantially gainful occupation-or, put another way, whether the Veteran is capable of more than marginal employment.  Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016). 

B.  Discussion
  
This claim is denied as the Veteran has elected to not attend a needed VA examination, and, in fact, does not wish to pursue this claim.  The evidence does not otherwise support the award of a TDIU.  

The Veteran is service-connected for (1) degenerative joint disease (DDD) of lumbar spine at L4-L5 and L5-S1, rated as 40 percent since February 2014; (2) right lower extremity, sciatica associated with DDD, lumbar spine at L4-L5 and L5-S1, rated as 20 percent from December 2007 and 40 percent from June 2014; (3) left lower extremity, sciatica associated with DDD, lumbar spine at L4-L5 and L5-S1, rated as 20 percent from December 2007 and 40 percent from June 2014; (4) carpal tunnel syndrome (CTS), right upper extremity, rated as 30 percent since December 2005; (5) radiculopathy to the femoral nerve, right lower extremity associated with DDD, lumbar spine, rated as 30 percent from June 2014; (6) CTS, left upper extremity, rated as 20 percent from December 2005; (7) DDD, lumbar spine at L4-L5 and L5-S1, rated as 10 percent from December 2005, and 20 percent from December 2007 until February 2014; (8) radiculopathy to the femoral nerve, right lower extremity associated with DDD, lumbar spine, rated as 20 percent from June 2014; (9) erectile dysfunction associated with DDD, lumbar spine, rated as noncompensable from February 2010; and (10) scars, status post bilateral carpal tunnel release associated with CTS, left upper extremity, rated as noncompensable from February 2014.  

His combined disability rating was 50 percent from December 2005; 80 percent from December 2007; and 100 percent from June 2014.  The combined disability rating for his DDD, lumbar spine, plus all associated conditions, which are considered a single disability for TDIU purposes, was 90 percent from June 2014.  See 38 C.F.R. § 4.16(a), 4.25, 4.26.  Thus, the schedular 100 percent rating does not render the TDIU claim moot.  See, e.g., Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

The Veteran's combined disability rating meets the criteria for award of a schedular TDIU, however, because there is one disability, the DDD, lumbar spine, plus associated conditions, rated at 60 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

As the Board explained in its first remand (from March 2015), the Veteran asserted in February 2008 and September 2009 statements that he was rendered unemployable as a result of the neurological impairment in his bilateral lower extremities.  The Board directed a VA examination to address this issue.  

In its second remand, in September 2016, the Board explained that a VA examination was conducted upon remand in November 2015, but that VA examination was not adequate because the VA examiner provided some commentary as to the functional impairment caused by the Veteran's bilateral sciatica, but the examiner did not provide an assessment regarding the combined impact of the Veteran's other service-connected connections, including his low back and bilateral carpel tunnel syndrome.  Accordingly, the Board remanded the issue for this development.  

Upon remand, a VA examination was scheduled for December 2016, but the Veteran refused the examination.  According to a memorandum from the scheduling facility the "Veteran states that he does not want to be seen for this issue that was raised in this claim, [and] he was not even aw[a]re that [his representative] had filed this claim."  

The Board continues to find that the VA examination was necessary to establish entitlement to a TDIU because, as the Board previously determined (and as explained herein below), the evidence does not establish that the Veteran was disabled from working all forms of sedentary employment consistent with his background and experience.  See Turk v. Peake, 21 Vet. App. 565, 569 (2008).  Moreover, the Veteran has not presented good cause for missing the scheduled examination.  See id.  To the contrary, he gave as his reason for declining the VA examination that he no longer wished to pursue the TDIU claim.  Thus, 38 C.F.R. § 3.655(b) is for application.  

Under § 3.655(b), when a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

As the instant TDIU claim arose from an appeal of the initial disability ratings assigned for sciatica of the lower extremities, the appeal for a TDIU is considered an "original compensation claim."  See Turk, 21 Vet. App. at 570.  On this basis, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

Here, according to his DD Form 214, the Veteran retired from active service as a noncommissioned officer with a primary specialty of munitions systems superintendent.  He had been in this specialty for 22 years, 6 months.  His service records show he had advanced courses in supervisory skills, and his last assignment was as an assistant noncommissioned officer in charge of quality control at an ammunition supply squadron.  It is thus assumed that the Veteran exercised significant leadership responsibilities in this capacity throughout his service, including in a sedentary position.  

According to a November 2015 VA examination, the Veteran had also been a real estate agent.  Thus, it is assumed that he was licensed as real estate agent with all the skills and experience following from that profession.  

On this basis, the evidence currently of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his background and experience and due solely to his service-connected disabilities.  

As the Veteran reported during a November 2015 VA examination, he last worked in 2007.  He had two jobs: as an usher for two different major league sports teams for which he had difficulties with prolonged standing, and he was also a real estate agent in which he had difficulty doing a lot of walking, driving and getting in and out of cars.  The VA examiner concluded that the Veteran would have difficulties with positions that require more than occasional walking and standing.  He would have difficulty with positions that require climbing stairs.  He should be able to perform sedentary occupations provided he is given the proper ergonomic modifications.

Even earlier, a January 2008 VA examination noted back pain keeping him awake at night, aggravated both by coughing or sneezing, radiating to either leg, and associated with numbness of lateral aspects of both feet.  He worked on a golf course part-time, 2 days per week, but could not do heavy lifting or frequent bending, and he had to alternate positions (sit/stand) when pain flared.  

In a February 2008 statement, the Veteran explained that he was unable to stand for any period of time and was now unable to work.  At a May 2009 VA examination, the Veteran described daily lower back and lower extremity pain and numbness.  

At a September 2009 appointment with his VA primary care provider, the Veteran reported "terrible" problems with peripheral neuropathy, including a burning type pain going down both legs and arms especially in his hands.  He was able to golf but he still had residual pain and tingling in both hands and feet.  In June 2011, he complained of sharp right buttock pain with prolonged sitting, relieved with standing but sometimes worsened.  He continued to complain of similar symptoms in June 2012, June 2013, and July 2013.  

Then, at a June 2014 VA examination, he again complained of pain that was constant and continuous with flare-ups 150 times per year, lasting 2 days, which limited him 100 percent.  He also had constant numbness in his legs.  He had difficulty walking, standing, sitting greater than 1 hour, and he used a cane constantly to help with ambulation due to back pain and radiculopathy, which caused an unstable gait.  As a result of his CTS, he had numbness and problems gripping or opening jars, and the functional impact of his CTS also involved difficulty typing and lifting.  The VA examiner found that his symptomatology impacted his ability to work to the extent that he was limited to lifting 10 pounds; walking 1 block at one time; walking 8 blocks over an 8 hours day; sitting for 45 minutes; standing for 30 minutes; sitting for 2 hours over an 8 hour day; and standing 30 minutes over an 8 hour day.  

The Board finds that this evidence, collectively, shows that the Veteran's disabilities limited him in his ability to do prolonged standing, walking, driving, and climbing stairs.  He also had difficulties with sitting.  However, as the November 2015 VA examiner concluded, the Veteran, from a medical perspective, would be able to work in a sedentary occupation if given the proper modifications.  Thus, the evidence shows that the Veteran was not precluded from working in sedentary positions, for which he was qualified by his training and background.  

Again, the Board previously found that this evidentiary record was not entirely adequate to determine the combined impact of the Veteran's service-connected disorders on his employability.  Accordingly, the Board remanded for a new VA examination.  In response, the Veteran declined the VA examination and, instead, informed the RO that he did not wish to pursue the TDIU issue.   

On the basis of this record, the Board finds by a preponderance of the evidence that the Veteran to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Thus, the claim for a TDIU is denied.  

As a final matter, the Board has considered its duty to maximize benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  For instance, special monthly compensation (SMC) is payable at a specified rate if a veteran under 38 U.S.C.A. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities. 38 C.F.R. § 3.350(i).

Here, the combined rating for the Veteran's service-connected back disability and associated disabilities is 90 percent.  The combined rating for his CTS is 40 percent.  Thus, he does not have a single 100 percent disability and other separate and distinct disabilities rated at 60 percent or more.  Thus, SMC under § 1114(s) is not payable.   


ORDER

A TDIU is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


